Citation Nr: 1326021	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  06-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disability, including as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to June 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia RO.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript is included in the claims file.  This matter was previously before the Board in December 2009, April 2011, and May 2013, at which times it was remanded for additional development. 


FINDING OF FACT

A chronic sleep disorder was not manifested in service; the Veteran is not shown to have obstructive sleep apnea (OSA); and the preponderance of the evidence is against a finding that any chronic sleep disorder is related to the Veteran's active service or was caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

Service connection for sleep disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A July 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in January 2010 and October 2012 (with June 2013 addendum opinion).  As will be discussed in greater detail below, the Board finds these examinations (cumulatively) to be adequate, as they included a thorough review of the Veteran's medical history, physical examinations citing all pertinent findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran's theory of entitlement to service connection for a sleep disability is primarily one of secondary service connection.  He contends that he has a sleep disability associated with his service-connected left zygomatic/orbital fracture, with left nasal obstruction, headaches, and sinusitis, i.e., that the sleep disability developed due to or was aggravated by this disability.  Service connection has been established for residuals of a urethral stricture with urethrotomy, rated 40 percent; hiatal hernia with mild gastroesophageal reflux and peptic ulcer disease, rated 10 percent; and left zygomatic/orbital fracture, with left nasal obstruction, headaches, and sinusitis, rated 0 percent.  As the Veteran has also advanced a contention that the sleep disability may have begun during service and persisted, the Board will also address a direct (i.e., to service) causation theory of entitlement to service connection.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis regarding any sleep or respiratory disability.  On April 1981 service separation examination, he indicated he had not had frequent trouble sleeping.  

On November 2006 VA treatment, the Veteran reported for an initial sleep evaluation based on complaints that he may have a sleep disorder; he reported that he was chronically not sleeping much, and he believed he may have apnea episodes.  He reported trouble sleeping for years, and he had been dealing with nasal congestion.  He reported problems with falling asleep and with maintaining sleep.  The assessment was rule-out obstructive sleep apnea.  

In April 2007 the Veteran underwent a VA sleep study (polysomnographic study) and was noted to have a combination of non-apneic desaturation with a good flow loop and upper airways resistance syndrome (UARS)/REAR which could not be scored as AHI (apnea-hypopnea index) as it would underestimate true AHI.  A CPAP machine was prescribed.

On January 2008 VA treatment, the Veteran reported that he had had problems breathing through the left side of his nose for quite some time.  On physical examination, his nasal septum was deviated about 80 percent to the left with a very narrow slit-like opening on the left.  The impression was nasal septum deviation.

At the July 2009 Travel Board hearing, the Veteran testified that treating physicians attributed his diagnosed obstructive sleep apnea to the blockage in his sinuses caused by the residuals of the zygomatic orbital fracture.  He asserted that his sleep apnea is secondary to a service-connected disability, specifically service-connected residuals of a left zygomatic orbital fracture.  [At the hearing the undersigned did not advise the Veteran specifically of what was needed to substantiate this claim.  However, he was not prejudiced by such omission as his representative's presentation/argument during the hearing expressed awareness that to substantiate his claim the Veteran must show that he has OSA/a sleep disorder and that such disability was caused or aggravated by a service-connected disability.  The Board's subsequent (December 2009) remand provided further details regarding what was necessary to substantiate the claim (including that in an aggravation/secondary service connection scenario the evidence must show the baseline level of severity of the claimed before the aggravation occurred, and the level of severity of the disability after aggravation was completed.  The Board also ordered further development to assist him in the matter, including arranging for a VA examination to secure a medical opinion in the matter.  He had opportunity to respond/supplement the record, and the claim was thereafter readjudicated.]

VA sleep clinic records (including from December 2009) show that the Veteran was receiving treatment for UARS).  

On January 2010 VA examination, the examiner noted the original diagnosis of sleep apnea in April 2007.  The examiner noted that, in previous examinations for sinusitis, he was unable to establish said diagnosis.  The examiner noted that the history of fractured left zygoma in service is not in dispute, although X-rays have not revealed any problems with the zygoma in the past or at present: X-rays at the time of examination were normal, as well as sinus X-rays taken in August 2005 and 2002.  Sinus X-rays reviewed on May 2008 VA examination, taken 6 months prior, showed sinusitis, and X-rays from March 1994 showed a "limited frontal sinusitis".  A May 2009 CT scan of the maxillofacial area showed a normal study with no evidence of sinusitis, no evidence of any orbital fracture or zygoma fracture, no chronic bone changes, and nasal septum was midline.  The examiner opined that, although the Veteran may have mild sinusitis occasionally, "it does not show up as being a serious problem according to the X-rays and CT scans."

The Veteran reported on examination that his last sinusitis problem was three months earlier with no need for antibiotics.  He reported four to six attacks per year, with antibiotics required in three of those attacks.  The examiner noted that there was no indication of any treatment requiring antibiotics for sinusitis in the previous year, adding that the Veteran could be obtaining some antibiotics from an outside physician for various sinus infections.  The examiner opined, "This, of course, indicates his sinusitis problems are not causing or aggravating his sleep apnea problems."

On physical examination, there was 80 percent obstruction of the Veteran's left naris, and the right naris was normal.  There was tenderness along the medial aspect of the left orbit and no discharge noted from either nostril.  The diagnoses included status post fracture of left zygomatic bone/orbital fracture with X-rays normal; status post sinusitis with X-rays of the sinuses normal and computer tomography of the sinuses normal; sleep apnea; and 80 percent obstruction of the left naris.  The examiner opined, "It is not likely that his sleep apnea is related to his service condition of sinusitis/fractured zygomatic bone."  The examiner explained that there would be no cause or aggravation of sleep apnea by the minimal sinusitis the Veteran exhibits on numerous X-rays and CT scans.  The examiner stated that nasal obstruction of the left naris "could easily aggravate his problems with sleep apnea, particularly using the CPAP machine", yet "obstructed left naris would not cause sleep apnea"

On April 2011 remand, the Board noted that while prior decisions had determined sinusitis and headaches to not be service connected, a September 2003 rating decision awarded the Veteran service connection for residuals of left zygomatic/orbital fracture with history of headaches and sinusitis; the Board observed that such description of the disability generally connotes that headaches and sinusitis are service-connected and considered in rating the disability, but do not warrant separate ratings.  The Board instructed on remand that the matter of whether or not the Veteran's headaches and sinusitis are now service-connected must be resolved.  

The Board further instructed that the record also raised the underlying threshold question of whether or not the Veteran's left naris obstruction is service-connected (as residual pathology from the service-connected facial injury).  The Board cited the January 2010 VA examiner's opinions that "It is not likely that his sleep apnea is related to his service condition of sinusitis/fractured zygomatic bone", and that nasal obstruction of the left naris "could easily aggravate his problems with sleep apnea, particularly using the CPAP machine", yet the "obstructed left naris would not cause sleep apnea".  The Board instructed on remand that the question of whether or not the nasal obstruction is service connected must be resolved.

The Board also found the January 2010 VA examination and opinion to be inadequate, as it did not comment on the baseline severity of the sleep apnea before any aggravation by the 80 percent obstruction of the left naris.  The Board noted that a baseline severity of the nonservice-connected disease (in this case, sleep apnea) must be established by medical evidence, as the rating activity (regarding secondary service connection based on aggravation) involves deducting the baseline level of severity of the disability at issue from the current level of severity.  The matter was remanded for further clarification of medical evidence.  

Pursuant to the Board's April 2011 remand instructions regarding clarification of the Veteran's service-connected disabilities, a June 2012 rating decision granted service connection for left nasal obstruction as combined with the service-connected disability of left zygomatic/orbital fracture, with headaches and sinusitis.

On October 2012 VA examination, the Veteran reported that he felt he was not breathing correctly and complained to his primary care provider that he was not sleeping well; he reported that he did not get a full night's sleep even while he was in service onboard a ship, as the ship ran SARS and the engine running would wake him instantly, as would any loud noise, and was tested in 2007 and found to have a sleep disorder, for which he was placed on CPAP treatment.

The October 2012 examiner opined that the Veteran does not have sleep apnea but instead has Upper Airways Resistance Syndrome (UARS), a respiratory disorder which is categorized by "abnormal respiratory effort, nasal airflow limitation, absence of obstructive sleep apnea" according to the American College of Chests Physicians, Epidemiologic Studies of UARS.  The examiner opined that the Veteran's "sleep apnea" had been repeatedly miscategorized and cited a December 2009 VA sleep clinic record clarifying the issue, in which the Veteran was noted to have a combination of non-apneic desaturation with good flow loop and UARS.  The examiner noted that the Veteran is service connected for septal deviation and did not contest this factual issue, yet the examiner found that recent imaging found the septal deviation was no longer present by CT scan.  The examiner opined that, although the Veteran has subjective nasal obstruction, no abnormalities of the nasal passages were found on imaging.  The examiner stated that the baseline severity prior to the onset of aggravation by the Veteran's service connected disability is determined by the PSG (polysomnographic study) performed in 2007 that found an apnea-hypopnea index (AHI) of 2, although he was not diagnosed with sleep apnea; he was diagnosed with UARS which specifically has no apnea.  The examiner concluded, therefore, that there is no association of any symptoms of the Veteran's "apnea" as no apnea exists and therefore the question of aggravation is moot.  The examiner reiterated that the current severity of the Veteran's sleep apnea is that he does not have sleep apnea, he has UARS.

In a May 2013 remand, the Board noted that the Veteran submitted this claim and supporting statements for the specific disability of sleep apnea, yet in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a disability claim includes any disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Board re-characterized the claim as service connection for a "sleep disability".  The Board noted the October 2012 VA examiner's statements regarding the Veteran's service connection status regarding septal deviation while also finding that "recent imaging" found the septal deviation to be "no longer present, by CT scan", citing to a May 2009 CT scan that was normal.  The examiner stated that the Veteran has subjective nasal obstruction yet no abnormalities of the nasal passages were shown on imaging.  The Board found this examination to be inadequate, primarily because the examiner did not cite to an accurate history regarding the Veteran's nasal obstruction:  the January 2010 VA examiner diagnosed 80 percent obstruction of the left naris as well as status post sinusitis with X-rays of the sinuses normal and CT of the sinuses normal, and sleep apnea.  The Board remanded the matter for further medical clarification.

In a June 2013 addendum opinion, the October 2012 VA examiner stated that a baseline level of severity of the Veteran's sleep disability could be determined based on the medical evidence, specifically a November 2006 sleep study in which the Veteran's AHI was 2.0 and , when supine, 3.6.  The examiner noted that the American Academy of Sleep Medicine defines any AHI less than 15 as mild.  The examiner opined, however, that the Veteran does not have obstructive sleep apnea; he has UARS/REAR, which is a different disorder.  The examiner explained that the mechanism of these disorders is unrelated to any obstruction of the nares at all, as it is a function of obstruction occurring in the oropharynx and upper airways, unrelated to the nasal passages.  [The Board notes that Dorland's Medical Dictionary defines the oropharynx as the part of the throat "which lies between the soft palate and the upper edge of the epiglottis".]  The examiner noted additionally that the most recent [May 2009] CT scan of the sinuses, which would have demonstrated any obstruction, was normal.  The examiner opined essentially that there was no aggravation of the Veteran's disability diagnosed as UARS/REAR by his service-connected disabilities, and the current severity of the disability is not greater than the baseline shown in November 2006.

The Veteran has also submitted treatment records (including in 2013) showing findings similar to those on the VA examination outlined above.

It is not shown that a sleep disability became manifest in service and persisted.  The Veteran's STRs do not show any complaint, finding, treatment or diagnosis pertaining to  sleep disability.  He specifically denied such problems on service separation examination.  There is also no evidence of postservice continuity of sleep disability complaints.  Postservice evaluation/treatment records provide no indication that any sleep disability may somehow be directly related to the Veteran's service.  Accordingly, service connection for a sleep disability on the basis that such was incurred or aggravated in service is not warranted.  As some more recent reports by the Veteran of longer-existing sleep complaints or symptoms are inconsistent with, and contradicted by, more contemporaneous accounts and clinical notations, and are obviously self-serving, the Board finds them not credible.  

The preponderance of the evidence is also against the Veteran's asserted secondary service connection theory of entitlement.  He argues that a sleep disability/OSA was caused or aggravated by his service connected residuals of left zygomatic/orbital fracture, with left nasal obstruction, headaches, and sinusitis.  Regarding this secondary service connection theory of entitlement, the Board observes that while a layperson made be competent to observe that he or she has sleep problems, the diagnosis of a specific sleep disability is a medical question that requires medical training (and diagnostic studies) See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Further, whether a service connected disability such as residuals of a left zygomatic/orbital fracture with nasal obstruction, headaches, and sinusitis caused or aggravated a sleep disability such as OSA or UARS is likewise a medical question beyond the scope lay observation.  The medical evidence the Board finds most probative (and persuasive) consists of  the report of the October 2012 VA examination and June 2013 addendum (that was sought to address specific medical questions raised by the Veteran's theory of entitlement).  (That is so because records showing a diagnosis of OSA do not adequately identify the findings that support such diagnosis/or discuss the diagnostic studies that established that what the Veteran has is UARS.  And the opinion that nasal obstruction may aggravate OSA, particularly if being treated by CPAP, is rendered moot by the record that shows the Veteran does not have OSA, but instead has UARS, which because of the anatomy involved would not be impacted by nasal obstruction.)  

In summary the October 2012 VA examiner opined (including in the June 2013 addendum) that the Veteran does not have OSA, but instead has UARS, and that the mechanism of UARS is unrelated to any obstruction of the nares at all, as it is a function of obstruction occurring in the oropharynx and upper airways, unrelated to the nasal passages.  Hence, the examiner opined that the Veteran's sleep disability complaints are unrelated to his service-connected left zygomatic/orbital fracture, with left nasal obstruction, headaches, and sinusitis.  The provider noted the history of the claimed disability and thoroughly explained the rationale for the opinions; and indicated that a review of generally accepted medical literature found no support for the Veteran's alleged theory of causation.  The Board finds this evidence highly probative in the matter at hand.  The opinion reflects familiarity with the entire factual record, and the examiner provides a detailed explanation of rationale, citing to supporting factual data.  The examiner specifically indicated that medical literature was reviewed and that no support for the Veteran's theory of entitlement was found.  Because there is no competent, i.e., medical opinion (with explanation of rationale)/treatise evidence to the contrary, the Board finds the October 2012 VA examiner's opinion with June 2013 addendum to be persuasive.

Regarding the Veteran's own opinion that his sleep disability is secondary to his service-connected left zygomatic/orbital fracture, with left nasal obstruction, headaches, and sinusitis, he is a layperson (with no demonstrated or alleged expertise in determining the diagnosis for his sleep problems or whether there is a nexus between a sleep/respiratory disability and the various complications from his zygomatic/orbital fracture); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion on this question of causality has no probative value.  See Jandreau, supra, at 1372, 1377.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a sleep disability.  Accordingly, his appeal in the matter must be denied.


ORDER

Service connection for a sleep disability, to include as secondary to service-connected disabilities, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


